ORDER

PER CURIAM.
Rodney Sharp appeals from the judgment entered by the trial court upon the jury verdicts finding him guilty of two *662counts of second-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 80.25(b).